Title: To George Washington from Major General Philemon Dickinson, 20 June 1780
From: Dickinson, Philemon
To: Washington, George



Sir,
Tuesday Eveng 7 oClock [20 June 1780]

This moment an officer (Major Edgar) who lives near Woodbridge came to my Quarters, & gives the followg Intelligence—That Genl Clinton had landed 4,000 Men upon Staten Island, the main body were marching towards Amboy, & a large Column to the Blazing-star—a report prevails, that a number of Boats were come round into Princes Bay—In consequence of the above, I have order’d Major Edgar with half his Battalion & four Horsemen upon the lines—with directions to give me the earliest Information—I have likewise order’d the disaffected, & the Cattle, removed from the lines—The Major adds, that the Inhabitants were removing their Effects, & greatly alarmed.
The earliest Intelligence shall be communicated to your Excellency, by your Most Obt

Philemon Dickinson

